Citation Nr: 0829046	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-00 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979 and from October 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied the veteran's claim for service connection 
for a low back disorder

In March 2008, the Board remanded the claim for further 
development.


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, 
degenerative disc disease and degenerative joint disease of 
the lumbar spine had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran, in written statements and in May 2007 testimony 
before a Decision Review Officer at the RO, contends that his 
low back disorder had its onset during service.  
Specifically, he asserts that he injured his back in May 1977 
while stationed in Korea during the same incident in which he 
sustained a right mandible fracture for which he was later 
granted service connection.  Additionally, the veteran claims 
that he further injured his back during his second period of 
service from 1981 to 1984 after he lifted some armored 
vehicle batteries that spilled acid into his eyes, causing 
him to drop the batteries.  

The veteran maintains that he sought treatment for complaints 
of low back pain during service.  However, his service 
treatment records for both periods of active service are 
negative for any treatment of a low back injury.  Those 
records do show that in early May 1978, the veteran sustained 
a gunshot wound to the middle back area.  Treatment records 
dated later that month indicate that the wound was healing 
well, with no evidence of infection or tenderness on 
palpitation.  Parenthetically, the Board observes that the 
veteran is currently service connected for residuals of his 
gunshot wound.

The veteran's post-service VA treatment records reveal that 
in November 2003, he underwent an X-ray examination of the 
lumbar spine, which was negative for any abnormalities.  In 
January 2005, he was treated at a VA Medical Center for 
complaints of pain radiating from his neck down to his lower 
back.  His VA treatment records thereafter show periodic 
treatment for chronic low back pain.  Those VA records 
include a treatment report dated in September 2007, which 
links the veteran's chronic low back pain to his history of 
an in-service gunshot wound to his "right mid back" area.

The veteran underwent a VA spine examination in April 2008, 
in which he reported pain across the lower lumbar spine, 
radiating as tightness to both hips.  The pain was noted to 
be constant in nature, increasing in intensity when the 
veteran bent over to tie his shoes or attempted to lift 
objects.  During the examination, the veteran recounted the 
May 1977 incident in Korea in which he fell off a truck, 
fracturing his mandible and reportedly injuring his back and 
shoulder.  He also described a 1983 incident in Hawaii in 
which he attempted to lift the battery of a five-ton armored 
vehicle, which was "too heavy," causing him to let go and 
injure his back.  It was further noted that the veteran had 
sustained a gunshot wound in May 1978 to the right side of 
his middle back during his period of active service.  The 
veteran acknowledged that after leaving service, he had not 
experienced any lower back problems until the last two or 
three years.  

In terms of his prior medical history, it was noted that the 
veteran suffered from multiple service- and nonservice-
connected medical conditions, including depression, obesity, 
gout, degenerative joint disease, diabetes mellitus, 
hepatitis, and the residuals of a September 1998 liver 
transplant.

Physical examination of the lumbar spine revealed reduced 
range of motion.  There was pain at the end of both forward 
flexion and left lateral flexion; however, repetitive forward 
flexions were not found to decrease the range of motion of 
the veteran's lumbar spine.  Additionally, the veteran was 
noted to have increased lumbar lordosis due to adipose 
abdomen.  He also exhibited mild weakness (described as 
deconditioning) and mild tenderness of the paravertebral 
lumbar muscles.  However, no muscle spasms were shown.  Nor 
were there any abnormalities affecting the veteran's gait and 
posture, or any neurological deficiencies.  X-ray examination 
revealed degenerative disc disease and degenerative joint 
disease with retrolisthesis at the L4-L5 vertebra.  

Based on the veteran's statements, the physical examination, 
and a review of the claims file, the VA examiner initially 
concluded that the veteran's lower back strain was more 
likely than not related to deconditioning and obesity "due 
to multiple medical conditions and major surgery," and less 
likely than not related to the injuries he had incurred in 
service.  Significantly, however, four days after rendering 
his initial opinion, the VA examiner issued an addendum 
opinion in which he concluded that, because the veteran's 
degenerative disc disease and degenerative joint disease with 
retrolisthesis at the L4-L5 vertebra were shown on X-ray to 
be traumatic in origin and there was no indication of post-
service low back trauma, it was more likely than not that the 
veteran's current low back condition was related to the 
trauma he had incurred in service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

Here, the Board finds that final opinion of the April 2008 VA 
examiner, concluding that the veteran's lower back condition 
was more likely than not related to in-service trauma, is the 
most probative and persuasive evidence.  It was based on the 
examiner's thorough and detailed examination of the veteran 
and claims folder, and the examiner provided a rationale for 
the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the veteran's history, and the thoroughness and detail of 
the opinion).  The Board acknowledges that the VA examiner 
initially concluded that the veteran's low back condition was 
less likely than not related to his active service.  
Nevertheless, in changing his opinion four days later, the VA 
examiner provided an explanation that was based on the 
clinical evidence of record, and the Board therefore 
considers that amended opinion to carry great probative 
weight.  Furthermore, the Board notes that the VA examiner's 
final opinion is consistent with the VA medical provider's 
September 2007 treatment note linking the veteran's chronic 
low back pain to his history of an in-service gunshot wound.  
Additionally, there are no other contrary competent medical 
opinions of record.  

In light of the above, the Board finds that the balance of 
positive and negative evidence is at the very least in 
relative equipoise.  Thus, service connection for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine is warranted.  


ORDER

Service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine is granted.



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


